Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/2/2021 with respect to claims 1-16, and 18 have been fully considered but they are not persuasive.

Applicants argue with respect to claim 1 that Jacobs fails to disclose “a channel that orients and moves the pill from the hopper”.  The examiner respectfully disagrees.  The claimed language is broad and reads on the guide tube of Jacobs. The term “moves” has a many definitions such as “change the place or position of” “a change of place, position, or state.”  For example a pill passing through the tube as disclosed in Jacobs “These indentations 111 align or reorient the pill or cause the pill to rotate or move in a particular way”.
Regarding claim 10, Applicants argue Jacobs fails to disclose “the second receptacle is coupled to the channel when the first receptacle is removed from the channel”.  The examiner respectfully disagrees.  Jacobs discloses [0040] multiple dispensing vessels can be used therefore a second vessel of the multiple vessels could replace a first vessel.  Furthermore as disclosed in paragraph [0037] [0097] the vessels are programmed with an identification code unique to each patient.  
For the reasons stated above the rejections are maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330384) in view of Holmes (US 2018/0091745) in view of Helgason et al. (US 2013/0279774).

Regarding claim 1, Jacobs discloses a pill dispenser, comprising:
A dispenser opening including a pill with a parameter that identifies the pill (See Fig 1 and [0027-0030] The pills including physical, structural and markings used as visible parameters for identification); 
a channel that orients and moves the pill from the opening (See Fig 1 guide tube [0027]); 
a camera situated about the channel that records a plurality of images of the pill and creates a stitched signal (See Fig 1 and [0030] camera takes images of the medication to identify features of pills. See [0084] the analysis of medication images includes combining separate images, i.e., stitching); and
a separator coupled to the channel, the separator removes the pill from the channel when the stitched signal for the parameter is outside a threshold and does not remove the pill from the channel when the stitched signal for the parameter of the pill is within the threshold (See [0011] and [0029] guide tube records information about the pill as it passes through the guide tube. Verification system 120 reads on a processor receiving images from imaging devices 112. Verification system accessing the images taken and/or the characteristics, see [0031], See also [0030], images recording the characteristics of the medication. See [0032] the output system can then produce and save a file with identification information of the medication identified) (See [0033] verification system compares medication to confirm the medication is the correct medication as well as strength, dosage, and or amount to be administered to the patient, i.e., comparing to thresholds for the identified patient. See also 

Jacobs does not explicitly disclose the dispenser including a hopper including a pill with a parameter that identifies the pill.
Holmes discloses a hopper configured to store pills (See Fig 1, Fig 3 and [0046].  The pills including parameters that identify the pill, See [0040], [0043] verifying parameters of pills including NDC number, size, number)
	
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs with the known methods of Holmes predictably resulting in a dispenser path including a hopper including a pill with a parameter that identifies the pill and the channel orienting and moving the pills from the hopper through the opening by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of processing more verified medication for a high volume setting such as a pharmacy as suggested by Holmes.
Jacobs further does not disclose the stitched signal indicative of the parameter in different wavelengths of light.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs further with the known methods of Helgason predictably resulting in the stiched signal being indicative of a parameter in different wavelengths of light by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of verifying pill color as a known pill feature through a multispectral imaging technique as suggested by Helgason [0062] and [0070-0071].

Regarding claim 3, Jacobs Holmes and Helgeson further discloses the pill dispenser of claim 1, further comprising a drug profile for a plurality of predetermined parameters that include a size, a profile, a color, a shape, and one or more marks on the pill being dispensed, wherein the parameter is identified by a National Drug Code (NDC) for the pill in the channel (See Jacobs [0064] [0084] and Holmes NDC [0043]).

Regarding claim 4, Jacobs Holmes and Helgason further disclose the pill dispenser of claim 1, wherein a quantity of pills is dispensed into a receptacle, wherein the quantity of pills dispensed corresponds to the quantity of pills in a prescription, such that the pills dispensed in the receptacle are sold directly to a patient with the prescription (See Jacobs [0039] 

Regarding claim 5, Jacobs Holmes and Helgason further disclose the pill dispenser of claim 1, further comprising a receptacle at an end of the channel that receives the pill and is assigned a batch number, wherein the stitched signal for the pill is assigned to the batch number for the receptacle (See [0035][0038] numbers associated with medication used to identify the medication and associated with the dispensing vessel.  See [0009-0010] dispensing vessel may be associated with a unique identifier for a patient, i.e., patient and corresponding unique identifier reads on a batch number.).


Regarding claim 6, Jacobs Holmes and Helgason further disclose the pill dispenser of claim 5, wherein the stitched signal is a composite image of the parameter that identifies the pill, wherein the stitched signal is compared to the threshold for each parameter of each pill in the receptacle being assigned to the batch number of the receptacle (See [0084] the analysis of medication images includes combining separate images, i.e., stitching).

Regarding claim 7, Jacobs further discloses the pill dispenser of claim 1, wherein the stitched signal from the camera is a composite image of the parameter for the pill in the channel, wherein the composite image is compared to the threshold for the parameter of the pill in the channel and visually verified through review of the parameter in the composite image 

Regarding claim 8, Jacobs Holmes and Helgason the pill dispenser of claim 7, wherein the composite image is a stitched image from a video recording under different wavelengths of light (See Jacobs [0084] combined images, see [0059] [0061] imaging with video cameras).



Regarding claim 10, Jacobs Holmes and Helgason the pill dispenser of claim 1, further comprising a first receptacle and a second receptacle, wherein the second receptacle is coupled to the channel when the first receptacle is removed from the channel (See Jacobs, Fig 1 and [0097] removing a first dispensing vessel and providing the medicine to the corresponding 

Regarding claim 11, Jacobs Holmes and Helgason the pill dispenser of claim 10, wherein the first receptacle is assigned a first batch number and the second receptacle is assigned a second batch number that is different from the first batch number (See Jacobs [0035][0038] numbers associated with medication used to identify the medication and associated with the dispensing vessel.  See [0009-0010] dispensing vessel may be associated with a unique identifier for a patient, i.e., patient and corresponding unique identifier reads on a batch number.).


	

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330384) in view of Holmes (US 2018/0091745) in view of Helgason et al. (US 2013/0279774) and further in view of DiMaggio et al. (US 2005/0187791).


Regarding claim 2, Jacobs discloses the pill dispenser of claim 1, wherein the camera identifies the parameter and a dose of each pill (See Jacobs, Verification system accessing the images taken and/or the characteristics, see [0031], See also [0030], images recording the characteristics of the medication. The characteristics including shape and size [0064].  See [0032] the output system can then produce and save a file with identification information of 
Jacobs does not explicitly disclose wherein the separator removes and quarantines a broken pill in the channel.
DiMaggio discloses that it was known to verify as a quality check that no broken pills are provided in an order (See [0050]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs further with the known methods of DiMaggio predictably resulting in the separator removes and quarantines a broken pill in the channel by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing full unbroken pills to customers.

	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330384) in view of Holmes (US 2018/0091745) in view of Helgason et al. (US 2013/0279774) and further in view of Endo (US 2005/0152029).

Regarding claim 9, Jacobs Holmes and Helgason the pill dispenser of claim 7, further comprising an LED light (See [0068] light source includes LED light), but does not explicitly disclose an LED camera, and a wavelength filter to enhance visibility of the stitched signal.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs with the known methods of Endo predictably resulting in an LED camera, and a wavelength filter to enhance visibility of the stitched signal by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of selecting for specific wavelengths as suggested by Endo.

	
Claim 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330384) in view of Helgason et al. (US 2013/0279774).

Regarding claim 12, Jacobs disclose a visual analysis validation system, comprising:
a dispense path comprising medical products, the dispense path orienting and moving the medical products (See Fig 1 and [0027-0030]);
a camera situated about the dispense path, the camera recording a plurality of images for each parameter of each medical product in the dispense path, the plurality of images being stitched into a composite image for each medical product(See Fig 1 and [0030] camera takes images of the medication to identify features of pills. See [0084] the analysis of medication images includes combining separate images, i.e., stitching);
a separator that removes the medical product when the composite image indicates that the parameter of the medical product is outside a threshold limit(See [0011] and [0029] guide 
a receptacle that receives the medical products with the composite image indicating that the parameter is within the threshold limit ([0026] [0035-0036] dispensing vessel); and
a display that indicates the composite image for each medical product with the parameter within the threshold limit and dispensed into the receptacle (See [0032] output system can display to a user identifying information).
Jacobs does not disclose the camera recording a plurality of images in different wavelengths of light.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs further with the known methods of Helgason predictably resulting in the camera recording a plurality of images in different wavelengths of light for each parameter of each medical product in the dispense path by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of verifying pill color as a known pill feature through a multispectral imaging technique as suggested by Helgason [0062] and [0070-0071].

Regarding claim 15, Jacobs further discloses the system of claim 12, further comprising a drug profile that includes a parameter tolerance of the medical products, wherein the parameter tolerance is set manually by an operator prior to dispensing the medical products (See [0088] comparing identified medication to identify whether medication should not be mixed with records of previously administered medication, reads on stored pill parameter thresholds.  See [0087] the user of the apparatus can enter patient identifier, i.e., patient identifier would set parameters as far as mixing medications for a same patient.).



13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330384) in view of Helgason et al. (US 2013/0279774) and further in view of Jacobs et al. (US 2016/0163034), hereinafter referred to as Jacobs’034.

Regarding claim 13, Jacobs and Helgason disclose the system of claim 12, but do not explicitly disclose wherein the display is located at a location that is remote from the dispense path, the camera, the separator, and the receptacle.
Jacobs’034 discloses that it was known to provide a remote verification system in which verification information and label information are transmitted for display at a location that is remote from the order entry and dispensing of the medication (See Fig 1 and [0022]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs with the known methods of Jacobs’034 predictably resulting in the display is located at a location that is remote from the dispense path, the camera, the separator, and the receptacle by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing one pharmacist working remotely to provide their verification services to several locations at once as suggested by Jacobs’034.

	 
Regarding claim 14, Jacobs and Helgason disclose the system of claim 12, further disclose a batch number associated with a patient but does not explicitly disclose comprising a 
Jacobs’034 discloses that it was known to associate a composite image for a prescription with a batch number identifying each image of the medical product in an order/receptacle (See Fig 2 and [0012] dispensing pills to receptacle, [0028-0033] each image of medical product for associated with a prescription number).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs with the known methods of Jacobs’034 predictably resulting in a batch number associated with each medical product and assigned to each receptacle, such that the batch number identifies each composite image of the medical product in the receptacle by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing an identification for all the images associated with a single patient.

	

Regarding claim 16, Jacobs and Helgason disclose the system of claim 12, and discloses that it was known to produce and save a file with identification information (See [0032]) but does not explicitly disclose wherein the display is located at a remote location relative to the camera, wherein the display enables visual validation and documentation at another time and another place of the parameter and a quantity of dispensed medical products.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs with the known methods of Jacobs’034 predictably resulting in the display is located at a remote location relative to the camera, wherein the display enables visual validation and documentation at another time and another place of the parameter and a quantity of dispensed medical products by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing a pharmacist to verify medical product from a saved file at a remote location.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330384) in view of Helgason et al. (US 2013/0279774) and further in view of Mehregany (US 2019/0107501).
Regarding claim 18, Jacobs and Helgason disclose the system of claim 12, but do not explicitly disclose further comprising a first counter coupled to the receptacle to count the medical products dispensed into the receptacle and a second counter coupled to the separator to count the medical products removed from the dispense path.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs with the known methods of Mehregany by lining the walls of an accept and reject zone with a dielectric material to count the pills passing through each zone predictably resulting in a first counter coupled to the receptacle to count the medical products dispensed into the receptacle and a second counter coupled to the separator to count the medical products removed from the dispense path by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing a tally of the medication delivered to a dispensing vessel and a tally of rejected medications.

Allowable Subject Matter
Claims 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of dependent claim 17.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425